20-06049-rbk Doc#6 Filed 11/23/20 Entered 11/23/20 10:51:30 Main Document Pg 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

   IN RE:                                                      §
                                                               §
   LITTLE RIVER HEALTHCARE                                     §     CASE NO. 18-60526-RBK
   HOLDINGS, LLC, ET AL.,1                                     §
                                                               §     CHAPTER 7
        Debtors.                                               §
   JAMES STUDENSKY, CHAPTER 7                                  §
   TRUSTEE,                                                    §
        Plaintiff,                                             §
                                                               §
   V.                                                          §     ADV. PRO. NO. 20-06049
                                                               §
                                                               §
   MEDTRONIC USA, INC.                                         §
       Defendant.                                              §



      STIPULATION FURTHER EXTENDING TIME FOR DEFENDANT TO ANSWER
                              COMPLAINT

           James Studensky, the duly appointed Chapter 7 Trustee (the “Trustee”) for Little River

  Healthcare Holdings, LLC, et al. (the “Debtors”), and Medtronic USA, Inc. (the “Defendant,” and

  together with the Trustee, the “Parties”), through their respective counsel, enter into this

  Stipulation (“Stipulation”) Extending Time for Defendant to Respond to the Complaint to Avoid

  and Recover Transfers Pursuant to 11 U.S.C. §§ 547, 548, and 550 and to Disallow Claims

  Pursuant to 11 U.S.C. § 502 (“Complaint”) and here by stipulate and agree as follows:

           1.       The Parties agree and stipulate that the time within which the Defendant may

  answer or respond to the Complaint is hereby further extended to and including January 20, 2021.



  1
    The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification number,
  as applicable, are: Compass Pointe Holdings, LLC (1142), Little River Healthcare Holdings, LLC (7956), Timberlands
  Healthcare, LLC (1890), King’s Daughters Pharmacy, LLC (7097), Rockdale Blackhawk, LLC (0791), Little River
  Healthcare - Physicians of King’s Daughters, LLC (5264), Cantera Way Ventures, LLC (7815), and Little River
  Healthcare Management, LLC (6688)
20-06049-rbk Doc#6 Filed 11/23/20 Entered 11/23/20 10:51:30 Main Document Pg 2 of 2




  Dated: November 23, 2020

  JACKSON WALKER LLP                      TRAURIG LAW LLC
  100 Congress Avenue, Suite 1100         One University Plaza, Ste. 124
  Austin, TX 78701                        Hackensack, NJ 07601
  (512) 236-2000 – Telephone              (646) 974-8650 – Telephone
  (512) 236-2002 – Facsimile

  /s/ Vienna F. Anaya                     /s/ Jeffrey Traurig
  Jennifer F. Wertz                       Jeffrey Traurig
  State Bar No. 24072822                  NJ State Bar No. 048051996
  (512) 236-2247 – direct dial            (646) 974-8650 – Telephone
  (512) 391-2147 – direct fax             Email: jtraurig@trauriglaw.com
  Email: jwertz@jw.com
                                          COUNSEL FOR THE DEFENDANT
  Vienna F. Anaya
  State Bar No. 24091225
  2323 Ross Avenue, Suite 600
  Dallas, TX 75201
  (214) 953-6047 – direct dial
  (214) 661-6647 – direct fax
  Email: vanaya@jw.com

  COUNSEL FOR JAMES
  STUDENSKY, CHAPTER 7
  TRUSTEE
